326 F.3d 1041
UNITED STATES of America, Plaintiff-Appellant,v.Viken Hovsepian; Viken Yacoubian, Defendants-Appellees.Viken Hovsepian, Plaintiff-Appellee,v.United States of America; United States Immigration and Naturalization Service, Defendants-Appellants.Viken Hovsepian, Viken Yacoubian, Plaintiffs-Appellees,v.United States of America; United States Immigration and Naturalization Service, Defendants-Appellants.
No. 99-50041.
No. 99-56922.
No. 00-55320.
No. 01-55247.
United States Court of Appeals, Ninth Circuit.
April 7, 2003.

ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Trott was recused